[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO STRIKE FROM JURY DOCKET OF 8/25/92
The plaintiff's motion to strike is granted. The defendant's claim to the jury docket was untimely filed. In addition the matter is a foreclosure which involves the equitable powers of the Court. There are numerous decisions denying a jury trial in foreclosures. Atlantic Street Associates v. Atlantic-Rockland Stamford Associates,4 Conn. L. Rptr. 42 (May 7, 1991, Lewis J.); CSB Financial Corp. v. Levy, 3 Conn. L. Rptr. 503 (April 25, 1991, Ryan, J.); Connecticut National Bank v. 1234 Summer Street Limited Partnership, 3 Conn. L. Rptr. 33 (December 18, 1990, Lewis, J.); Zukowski Engineering Associates v. Graff,2 Conn. L. Rptr. 391 (September 12, 1990, Walsh, J.); Hebron Road Associates v. Alvord Associates, 4 Conn. Super. Ct. 846 (October 8, 1989, Mack, J.); Gorbach Properties v. Guilmette, 4 Conn. Super. Ct. 430 (May 3, 1989, Kulawiz, J.). CT Page 1454
A through review of the pleadings does not convince the Court that there are other then simple factual issues to determine on the special defenses filed. Put another way, there are not sufficient significant factual issues that tempt the Court to use its discretionary power to have a jury determine the facts under any theory the defendants rely upon.
The Court therefore, grants the motion to strike and directs the Clerk to remove the matter from the jury list and return the file to the court list.
BY THE COURT, William M. Shaughnessy Judge, Superior Court